Citation Nr: 0810953	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran served on active duty from February 1983 until 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he should be granted service 
connection for hearing loss and low back disabilities.  In 
regard to the claim for service connection for a hearing loss 
disability, the veteran reports that during service he served 
as a powder handler on the USS New Jersey.  In performing 
these duties, he was exposed to constant noise trauma, in 
particular, the 16-inch guns that were aboard the ship.  A 
review of the record does not show that any personnel records 
that would shed light on his inservice duties (including the 
DD-214, Armed Forces of the United States Report of Transfer 
or Discharge) have been added to the claims file.  These 
records should be obtained.  If the records show that the 
veteran's inservice duties entailed significant exposure to 
noise, the RO/AMC should then schedule the veteran for a VA 
examination to determine the etiology of his claimed hearing 
loss.   

Concerning the veteran's claim for service connection for a 
low back disability; in reviewing the records, it is shown 
that the veteran received treatment for low back pain during 
service.  A May 2004 VA X-ray report shows that a diagnosis 
of transitional vertebra at the lumbosacral junction.  As the 
veteran received back treatment during service and has a 
current diagnosed back disability, a medical opinion is 
needed in order to determine the etiology of his disorder, in 
particular, if the low back disorder is congenital in nature, 
and if so, whether there was any superimposed injury was 
incurred during service.  

At his hearing the veteran reported receiving VA and private 
medical care for his back subsequent to service discharge.  
It does not appear that these records have been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for his low back and 
hearing loss disorders.  If information is 
provided in sufficient detail, the RO 
should make arrangements to obtain all the 
records of the treatment afforded to the 
veteran from all the sources listed by him 
that are not already on file.  These 
records should include any report of 
treatment received immediately subsequent 
to service discharge.  The veteran should 
be advised to submit any medical opinions 
in support of his claim.  All information 
obtained should be made part of the file.

2.  The RO/AMC should obtain the veteran's 
personnel file.  If for some reasons the 
records are not found, information 
concerning attempts made should be 
associated with the claims folder.

3.  If the records show that the veteran's 
inservice duties included significant 
exposure to noise trauma, the RO/AMC 
should make arrangements with the 
appropriate VA medical examiner in order 
to determine whether the veteran has a 
hearing loss disorder.  If so, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
(that is, a probability of 50 percent or 
better) that any hearing defect is related 
to the appellant's period of active duty.  
The examiner should comment on whether his 
hearing loss is consistent with traumatic 
noise exposure associated with military 
service or with some other cause such as 
infection or advancing age.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
rationale for any opinion expressed should 
be included in the report.  The claims 
folder should be made available to the 
examiner, and the reviewer should 
acknowledge such review in the report.

4.  The RO/AMC should schedule the veteran 
for an appropriate examination to 
determine diagnosis, and etiology of his 
low back disorder.  All indicated tests 
and studies must be conducted.  The 
examiner must review the records and 
indicate whether the low back disorder is 
a congenital or developmental defect or 
acquired and when was it initially 
manifested?  If the examiner finds that 
the low back disorder is a congenital or 
developmental defect, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran experienced a superimposed injury 
or disease in service, which resulted in 
an additional disability?  If the examiner 
indicates that the low back disorder was 
acquired and pre-existed service, the 
examiner is requested to render an opinion 
as whether it is as likely as not that the 
preservice low back disorder underwent a 
chronic increase in severity beyond 
natural progression during service?  It is 
also requested that the examiner indicate 
whether the inservice treatment was 
ameliorative or cosmetic in its purpose.  
The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any post 
service diagnosed low back disorder is 
related to service.  The examiner must 
provide a comprehensive report containing 
full rationale for all opinions expressed.

5.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



